Title: To George Washington from Richard Varick, 18 August 1783
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Newburgh August 18th 1783.
                        
                        I am again under the Necessity of applying to Your Excellency for a further Provision of Pay to the Writers
                            employed under my Direction.
                        Above six Months have elapsed since they have received any Money from the Public for their Services on which
                            alone they depend, as their duty with me would not admit of their devoting any of their Time to the Means of making Money
                            for their immediate Subsistance, in any other Way.
                        Near nine hundred Dollars are now due to them & not less than that Sum will be sufficient to
                            compensate their Services until the recording the Letters to the last of this Month included shall be accomplished: And
                            as I wish not to have any further Agency in public Accounts, respecting them, after my present Appointment shall cease
                            & the Writers (at the same Time) in much Need of Money, I shall be very happy if Your Excellency thro the
                            Financier will enable me to discharge the Amot of their demands on me to the Period of their Dismission. With very great
                            Respect I have the Honor to be Your Excellency’s, Most Obedt Servt
                        
                            Richd Varick.
                        
                     Enclosure
                                                
                            
                                
                                    18 August 1783
                                
                            
                            Invoice of Books & papers of His Excellency General Washington, packed up Augt 18th 1783.
                            
                                
                                     
                                    
                                        Box No.
                                    
                                    
                                         I.
                                    
                                     
                                    contains the following Books & papers
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    6 Volumes 
                                    marked
                                    A.
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    B
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                     
                                    4. Volumes
                                    marked
                                    C.
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1. Volume
                                    
                                     D.
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    2. Volumes
                                    
                                    F.
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                     
                                    1 Volume
                                    
                                    P. 
                                     & Resolutions of Congress.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                        Box No.
                                    
                                    
                                         II.
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    15. Volumes
                                    marked
                                    B. 
                                    XII-XVI
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    C 
                                    5 vol.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                     D
                                    
                                        2 . 
                                    E.1.
                                    F3.
                                    P.1
                                
                                
                                    
                                    
                                        Box. No.
                                    
                                    
                                         III.
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    1.
                                    7. Volumes of General Orders.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    2.
                                    All the Letters to Congress &ca marked A. from
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1775 to July 1783 included.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    3. 
                                    All the Letters to Governors &ca marked C. from
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1775 to July 1783. included.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    4.
                                    All the Letters to foreign Officers &ca marked D.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    from 1775 to July 1783 included.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                        Box. No.
                                    
                                    
                                         IV.
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    1.
                                    All the Letters to Military Characters marked B.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    from 1775 to July 31st 1783, except some
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Military Letters (from 1775 to Octr 1776 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    included) which are transcribed from half bound
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Books & packed up in No. III. 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    2.
                                    All Letters to British Officers & British
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Subjects from 1775 to July 1783. marked E.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    3. 
                                    All proceedings of Councils of War from 1775 to
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1782 marked E. N.B.  small packet (for )
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    taken out of Trunk No 6. 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                        Trunk No.
                                    
                                    
                                         I.
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    1. 
                                    Letters from Congress & War Office (incorporated
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    together from 1775 to July 1783. included & 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    marked A
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    2.
                                    Letters from Committees of Congress, Individual
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Members of Congress, American Ministers at
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    foreign Courts & Copies of papers of Committee
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    of Cooperation (in 1780) incorporated & marked
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    A.B.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    3. 
                                    Letters from Robert Morris & Robert R. Livingston
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Esquires incorporated & marked A.C.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    4.
                                    Letters from foreign Officers & other foreigners
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    from 1775. to July 1783. included marked D.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    5. 
                                    Letters from British Officers & other Subjects of
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Great Britain from 1775 to July 1783. included
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    marked E. 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    6.
                                    Letters from Civil & Military Characters from June
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1775 to Decr 1778. marked B & C.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                        Trunk No. 
                                    
                                    
                                        4.
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    1.
                                    Letters from Civil & Military Characters from
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Jany 1779 to July 1783. included.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    2.
                                    Proceedings of Commissioners & Commissaries for
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Exchange of Prisoners & establishing Cartel.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    3 
                                    General & Brigade Returns of the Army from 1775
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    to 1783. included.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    4. 
                                    All the abstracts of Inspection Returns of the
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Army.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    5.
                                    Miscellaneous Returns of Troops from 1778. to
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1783.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    6.
                                    Proceedings of a Board of General Officers in
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    the Care of Major André, Adjutant General
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    of the B. Army
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    7. 
                                    Proceedings of British Court of Inquiry into the
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Death of Captn Huddy by Captn Lippincott 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    8. 
                                    The last Warrant Book.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    9.
                                    Papers on Prosecution of B. Genl Hazen Vs Major
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Reid. 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    10. 
                                    Papers respecting Mr Sands’s Contract. 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    11. 
                                    Returns of Commd. Officers Names 1782. 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                        Trunk No. 
                                    
                                    
                                        6.
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    1.
                                    Resignations from 1775. to 1783.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    2.
                                    Oaths of Allegiance of Officers in 1778.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    3. 
                                    Arrangements of the difft Lines.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    4. 
                                    Opinions of General Officers on Rank &ca
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    5.
                                    Returns of Names of Officers & Men in 1778.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    6. 
                                    Blank Commissions (to be returned to Congress.)
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    7.
                                    Papers respecting B. General McIntosh’s Commd at
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Ft Pitt
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    8.
                                    Returns of Military Stores.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    9.
                                    returns of Quarter Masters Stores.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    10.
                                    returns of Clothing.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    11.
                                    returns of Provisions & Issues.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    12.
                                    Hospital returns.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    13.
                                    regimental returns in 1776.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    14.
                                    New Hampshire Militia pay rolls in 1775.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    15. 
                                    Pay Master Generals returns 1775 to 1778.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    16.
                                    Invoices of Congress taken from the Enemy.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    17.
                                    Muster rolls of Colo. Porters Regiment 1776.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    18.
                                     returns of killed wounded & missing. 1776
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    19.
                                    returns & Applications for discharges 1775.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    20.
                                    Returns of Officers fit for duty 1776.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                     21.
                                    Papers & Evidences relative to a Prosecution agt
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    B. Genl Wayne Sealed.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                     22.
                                    Miscellaneous returns of sundry Stores at
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    different places 1775 to 1779.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    23.
                                    returns of Officers & privates at Boston in 1775
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    & 1776.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    24.
                                    Accounts, returns & Estimates of Arms &ca 1775 &
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1776.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    25.
                                    Proceedings of Courts Martial & Inquiry 1775. to
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1783.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    26.
                                    Complaints & papers agt Colo. Brodhead. 1781.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    27.
                                    returns of Ordinance Stores taken at Stony Point.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    28.
                                    returns of reenlisted Men 1779.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    29.
                                    B. General Smallwoods return of recruits 1782.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    30.
                                     Maps & plans.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    31.
                                     reports of Guards 1776.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    32.
                                    Letters & papers respecting different Expeditions
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                     into Canada
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    33.
                                     Accounts of armed vessels & Agents for Prizes.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    34.
                                     returns of Levies who have served in 1780.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    35.
                                    Descriptive Lists of Men of the difft States who
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    have deserted
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    36.
                                    Sundry Papers (Bundle) for several Years to
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1783.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    37. 
                                    Miscellania found among Councils of War,
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    and the Generals thoughts on plans of
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Operation & difft Plans of Attack on the Enemy
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    at difft Times & places & Lists of
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Appointments of General Officers.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    38.
                                     return of Officers retiring, (Massa. & Connt.)
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Jany 1783
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    39. 
                                     roll containing Establishment of a Corps of
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Cavalry.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    40 
                                    roll containing return of Q.M. Genls Stores
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1781.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    40. 
                                    Miscellania for 1775. 1776. 1777. 1778. 1779.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    1780 1781. 1782 & 1783.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    41.
                                    Case containing Institution of the Cincinnati.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    42. 
                                    Old Warrant Books.
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    43.
                                     British Orderly Books & sundry loose papers
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    44.
                                    Vial Containing Stain.
                                    
                                    
                                    
                                
                            


                            
                                Richd Varick Recordg Secy
                                
                            
                        
                        
                    